DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 19 May 2021.  Claims 1 and 19-20 are amended.  Claim 23 is canceled.  No claims are added.  Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 7-12, filed 19 May 2021, with respect to the rejection of claims 1-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection under 35 USC 103 is made including the newly discovered reference Ricci.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-16, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover et al. (U.S. Patent Publication 2016/0253710) in view of Ricci (U.S. Patent Publication 2013/033999).

Regarding claim 1, Publicover disclosed a method comprising: 
receiving, from a first media-player device (see Publicover 0144: sensors automatically sense nearby audience | 0141: DVR automatically recognizes audience members via facial recognition), an indication that a plurality of client systems (see Publicover Fig. 1 #160: plurality of user devices) of a plurality of respective users (see Publicover Fig. 14 #1410, #1412: minor child and adult, i.e. plurality of users | Fig. 22 Alice, Bob, Charlie’s phones coordinate to sync up as a group) are currently proximate to (see Publicover Fig. 13 #1310: user notified of how many users are within a certain radius | 0115, 0401: a plurality of users are in the same general physical locations, e.g. in the same room, at the same time) the first media-player device (see Publicover Fig. 1 #142 media device, #140 television | Fig. 23: Alice’s, Bob’s, and Charlie’s devices communicate with Alice’s registered device, e.g. television | 0072: first 
accessing, from user profiles associated with the respective users (see Publicover 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing”), social-networking information (see 0156: content selector 208 receives portions of the user profile 202 and present context information which includes the user’s recent communication history, e.g. Skyping | 0261, 0288: user profile includes Facebook posts and likes) of each of the plurality of users (see Publicover 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | 0161: presented content is automatically selected based on profile information) based on privacy preferences of the respective user (see Publicover 0097: filter control of blocking consumer visibility of content based upon preferences in a consumer’s profile | 0254, 0256: user selects what portions of their profile information is included in order to control the privacy of their information), wherein the privacy preferences specify what social-networking information are accessible (see Publicover 0254, 0256: user selects what portions of their profile information is included in order to control the privacy of their information);
accessing, responsive to the received indication, watch-history information of each of the plurality of users from the first media-player device (see Publicover 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | Publicover 0261, 0293: user profile includes history of television shows watched on DVR 1238 | 0157: user profile includes user’s consumption preferences | 0250: user profile includes user’s purchase history) and one or more second media-player devices that each of the plurality of users has previously interacted with, wherein the watch-history information is locally stored in the respective media-player device (see Publicover-Ricci combination below);
selecting one or more media-content items from a plurality of media-content items (see Publicover 0125: SyncGroup is a plurality of users who join together into a group to synchronize their consumption of content | 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | 0161: presented content is automatically selected based on profile information) based on (see Publicover 0401: “because Alice is viewing her personal Roku™ channel and she has synced up with her friends, her channel automatically delivers Targeted Marketing Content optimized for the group as a whole”) the accessed social-networking information (see Publicover 0156: content selector 208 receives portions of the user profile 202 and present context information which includes the user’s recent communication history, e.g. Skyping | 0261, 0288: user profile includes Facebook posts and likes) and watch-history (see Publicover 0261, 0293: user profile includes history of television shows watched on DVR 1238) information of the plurality of users  (see Publicover 0401: when Alice, Bob, and Charlie are in the same room, “their profiles automatically sync up for shared viewing” | 0161: presented content is automatically selected based on profile information); and
sending, to the first media-player device, instructions for presenting the selected media-content items with the first media-player device (see Publicover 0072: first device is shared by a plurality of users and alternate device is a mobile device used by a single user | 0125: SyncGroup is a plurality of users who join together 

Publicover did not explicitly disclose wherein the watch-history information is accessed from “one or more second media-player devices that each of the plurality of users has previously interacted with, wherein the watch-history information is locally stored in the respective media-player device”, however in a related art of customizing media content for multiple viewers proximate to a television (see Ricci 0118), Ricci disclosed collecting viewing information from all televisions in a household (see 0036).  Ricci described a network enabled television (see 0083) that obtains user viewing history information (see 0083) from other computational devices on a local network (see 0084), e.g. computational devices include a second television (see 0032), i.e. “one or more second media-player devices that each of the plurality of users has previously interacted with”.  The intelligent TV includes local storage (see 0106) and a communication bus (see 0110) connected to a viewer information collection module that collects a variety of viewing history information (see 0113, Fig. 2 #322, #204) from another network node in the local area network (see 0125) and repeats the collection for more network nodes (see 0129), i.e. “wherein the watch-history information is locally stored in the respective media-player device”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover and Ricci to further describe how to store watch-history information.  Including Ricci’s teachings regarding local storage would ensure viewing history is available even when not 

Regarding claim 2, Publicover-Ricci disclosed the method of claim 1, wherein selecting one or more media-content items is further based on context information (see Publicover [0156]: using context information).
 
Regarding claim 3, Publicover-Ricci disclosed the method of claim 2, wherein the context information comprises one or more of geographic-location information, time of day, and weather information (see Publicover [0028], [0156]: context information includes time information).
 
Regarding claim 4, Publicover-Ricci disclosed the method of claim 1, wherein the social-networking information of each of the plurality of users comprises demographic information of the one or more users (see Publicover [0021]: profile includes demographic information).
 
Regarding claim 11, Publicover-Ricci disclosed the method of claim 1, wherein the one or more media-content items comprise at least one advertisement (see Publicover 0401: advertisement).
 
Regarding claim 12, Publicover-Ricci disclosed the method of claim 1, wherein the one or more media-content items comprise at least one recommendation (see Publicover [0357]: recommending different episode).

Regarding claim 13, Publicover-Ricci disclosed the method of claim 1, wherein at least one of the plurality of media-content items is retrieved from at least one third-party content provider (see Publicover [0514]: third-party content providers).
 
Regarding claim 14, Publicover-Ricci disclosed the method of claim 13, wherein selecting one or more media-content items is further based on criteria set by the at least one third-party content provider (see Publicover [0303], [0514]: third-party content providers provide filtering criteria).
 
Regarding claim 15, Publicover-Ricci disclosed the method of claim 14, wherein the criteria comprise guidelines for placing the at least one media-content item retrieved from the at least one third-party content provider, the guidelines being retrieved from the at least one third-party content provider (see Publicover [0303], [0514]: third-party content providers provide filtering criteria).
 
Regarding claim 16, Publicover-Ricci disclosed the method of claim 14, wherein the criteria comprise an amount to be paid by the at least one third-party content provider per display of the at least one media-content item retrieved from the at least 

Regarding claims 19-20, the claims contain the limitations, substantially as claimed, as described in claim 1 above and are rejected under Publicover-Ricci according to the rationale provided above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci as applied to claim 1 above, and further in view of Gibbon et al. (U.S. Patent 9,137,558). 

Regarding claim 5, Publicover-Ricci disclosed the invention, substantially as claimed, as described in claim 1 above, but did not explicitly disclose “wherein the plurality of users comprise a first user, the first user being registered as an owner of the media-player device, and one or more second users, the one or more second users being registered as guest users of the media-player device”.  However in a related art, Gibbon disclosed detecting multiple users being proximate to a media-player device and that one of the users is a visitor and another is a family member owning the device (see Gibbon Fig. 1, 9:38-57).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci and Gibbon to further describe how to detect and determine relationships of users proximate to the same media-player device.  Using Gibbon's teachings regarding determining one .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Gibbons as applied to claim 5 above, and further in view of Jung et al. (U.S. Patent Publication 2015/0294634). 

Regarding claim 6, Publicover-Ricci-Gibbons disclosed the method of claim 5, the nodes comprising: a first node corresponding to the owner of the first media-player device; and one or more second nodes corresponding to the one or more guest users of the media-player device (see Gibbon Fig. 1, 9:38-57: detecting multiple users being proximate to a media-player device and that one of the users is a visitor and another is a family member owning the device).  Publicover-Ricci-Gibbons did not explicitly disclose “wherein the online social network comprises a social graph comprising a plurality of nodes and a plurality of edges connecting the nodes, each of the edges between two of the nodes representing a single degree of separation between them”.
However in a related art, Jung disclosed using a social network graph with a media tracker and media guidance process (see Jung Fig. 1B #1066, [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Gibbons and Jung to further describe how the system recognizes user relationships.  Including Jung’s .  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Gibbons-Jung as applied to claim 6 above, and further in view of Hansen et al. (U.S. Patent 9,407,751) and Crull et al. (U.S. Patent Publication 2007/0169165).
 
Regarding claim 7, Publicover-Ricci-Gibbons-Jung disclosed the invention, substantially as claimed, as described in claim 6 above, but did not explicitly disclose wherein social-networking information of the owner comprises one or more user-user affinity coefficients of the first node with respect to one or more second nodes corresponding to the one or more guest users.  However in a related art, Hansen disclosed detecting nearby users, combining multiple user profiles to determine common media content, including a visitor/guest profile in the aggregate profile when a visitor/guest is detected, restricting permissions based on the users, and using different weights for different user profiles when determining content (e.g. zero weight when a user's interests are not being factored into the recommendation).  Hansen also incorporates social networking data when determining content to be displayed. See at least Hansen Fig. 1-3, Fig. 7-9, 4:3-18, 4:23-26, 4:55-67, 5:1-6, 5:24-39, 9:47-58, 10:10-19, 40:49-67, 41:1-5.

While Publicover-Ricci-Gibbons-Jung disclosed visitor accounts and in light of the above teachings regarding restricting permissions and using different recommendation weights based on the users, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a visitor is a type of user and the system would factor visitor's interests differently than other users.  However in a related art Crull disclosed guests access fewer features (see Crull [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Gibbons-Jung-Hansen and Crull to further describe guest restrictions.  Including different considerations when a visitor is present would improve security of other users’ information while still providing a customized media experience.

Regarding claim 8, Publicover-Ricci-Gibbons-Jung-Hansen-Crull disclosed the method of claim 7, wherein the user-user affinity coefficient is based on one or more edges connecting the first node to the one or more second nodes (see Crull [0034], 
 
Regarding claim 9, Publicover-Ricci-Gibbons-Jung-Hansen-Crull disclosed the method of claim 7, wherein selecting one or more media-content items is further based on the one or more user-user affinity coefficients (see Crull [0034], Hansen 4:55-67, 5:24-39).
 
Regarding claim 10, Publicover-Ricci-Gibbons-Jung-Hansen-Crull disclosed the method of claim 7, wherein the first node is within one degree of separation from each second node in the social graph (see Jung Fig. 1B #1066).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci, as applied to claim 1 above, in view of Chavez (U.S. Patent 2012/0222135).

Regarding claim 17, Publicover-Ricci disclosed the method of claim 1, but did not explicitly disclose “determining one or more commonalities between the plurality of users based on an analysis of the social-networking information and watch-history information of the plurality of users”.
However in a related art, Chavez disclosed determining commonalities between a plurality of social networking users, e.g. generating contact groups based on social 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci and Chavez to further describe how content is selected.  Including Chavez’ teachings regarding determining affinities and common interests and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques.  Doing so would also ensure that user-content and user-user suggestions are appropriate to the user’s interests, thereby reducing unwanted content and making the most of the user’s limited time.

Regarding claim 18, Publicover-Ricci disclosed the method of claim 1, but did not explicitly disclose “wherein selecting the one or more media-content items is further based on the determined one or more commonalities”.
However in a related art, Chavez disclosed determining commonalities between a plurality of social networking users, e.g. generating contact groups based on social media associations, i.e. “social networking information” and determining two users watch the same tv program, i.e. “watch history information”.  Chavez also disclosed determining numeric content-user affinities, presenting content based on content-user affinities, and that the commonalities between a plurality of users are used in combination with content-user affinities when presenting content, i.e. selecting media-content items “based on the accessed social-networking information and watch-history information of the plurality of users”.  User group formation is also limited based on proximity, e.g. local-only. User-content affinities are predictions about the user’s affinity to content and is used when suggesting content.  Affinities are also used to predict the likelihood that a user will interact, e.g. comment, with the recommended media-content in a social network (see Chavez 0010, 0015, 0033, 0053-0054, 0056, 0059, 0066, 0076-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci and Chavez to further describe how content is selected.  Including Chavez’ teachings regarding determining affinities and common interests and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques.  Doing so would also ensure that user-content and user-.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci, as applied to claim 1 above, in view of Jung et al. (U.S. Patent Publication 2015/0294634).

Regarding claim 21, Publicover-Ricci disclosed the method of claim 1, but did not explicitly disclose “wherein each of the plurality of users is currently logged into an online social network via a native application associated with the online social network on their respective client system, wherein at least one client system of the plurality of client systems is currently in a wireless communication with the first media-player device via the native applications”.  
However in a related art of establishing a shared viewing experience (see Jung Fig. 1J, Fig. 1S, [0070]), Jung disclosed multiple social networking users and determining the proximity of user device to viewing device (see Jung Fig. 1J, Fig. 1O #1332, [0051], [0053]).  The user profiles include watch history (see Jung [0114]) and social networking information (see Jung Fig. 1B, Fig. 1C #2054, Fig. 1G, [0063], [0065]) and this information is used when selecting media content for shared viewing among multiple users (see Jung [0070]).   A user’s identity is determined when the user is currently signed into a social network account via a resident app and is currently within direct wireless range of a media device (see Jung [0146]), i.e. “wherein each of the plurality of users is currently logged into an online social network via a native application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci and Jung to further describe how user devices communicate with the media-player device.  Including Jung’s teachings regarding using native social networking applications would increase the flexibility with which a user can interact with the shared viewing system.  
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Publicover-Ricci-Jung, as applied to claim 21 above, in view of Chavez (U.S. Patent 2012/0222135) and further in view of Andres Gutierrez et al. (U.S. Patent Publication 2015/0294221), hereafter referred to as Andres.

Regarding claim 22, Publicover-Ricci-Jung disclosed the method of claim 21, but did not explicitly disclose “wherein selecting the one or more media-content items from the plurality of media-content items is further based on one or more commonalities between the plurality of users and a plurality of content-user affinity coefficients, wherein each content-user affinity coefficient is a measure of a probability that a particular user of the plurality of users will interact on the online social network via the native application with the selected media-content item of the plurality of media-content items”.
However in a related art, Chavez disclosed determining commonalities between a plurality of social networking users, e.g. generating contact groups based on social 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Jung and Chavez to further describe how content is selected.  Including Chavez’ teachings regarding determining affinities and common interests and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques.  Doing so would also ensure that user-content and user-user suggestions are appropriate to the user’s interests, thereby reducing unwanted content and making the most of the user’s limited time.
While Chavez disclosed that affinities are represented numerically as a score (see Chavez 0053, 0056), Chavez did not explicitly disclose the content-user affinities are “coefficients”.  However in a related art of determining commonalities between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Publicover-Ricci-Jung-Chavez and Andres to further describe how content is selected.  Including Andres’ teachings regarding determining similarities and affinity coefficients and using them to recommend content would complement and improve upon existing collaborative filtering and social recommending techniques (see Andres 0064). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan et al. (U.S. Patent Publication 2015/0350274)
Silberstein et al. (U.S. Patent 9,280,546)
Liew et al. (U.S. Patent Publication 2015/0245098)
Krishnan et al. (U.S. Patent Publication 2011/0296465)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        17 June 2021


 
/Patrice L Winder/Primary Examiner, Art Unit 2452